NOTICE OF NON-RESPONSIVE AMENDMENT
This is a notice of non-responsive amendment addressing applicant’s response 26 April 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 17 and 18 are withdrawn from consideration.

Response to Amendment
The reply filed on 26 April 2021, is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant’s amendments do not comply with the requirements under 37 CFR 1.121 (see MPEP 714), which requires changes to amendments be shown as mentioned in the above rule.  For example, claim 1 has a status of “currently amended” however no changes are shown to indicate additions and deletions in the body of the claim as required in the above rule.  Further, applicant’s amendments to the specification do not show the changes as required in the above rule.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649